Citation Nr: 0811978	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  03-01 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from March 1959 to 
September 1963.  


By its decision entered in May 2006, the Board of Veterans' 
Appeals (Board) denied entitlement of the veteran to service 
connection for a skin disorder, to include as due to 
herbicide exposure and remanded to the Department of Veterans 
Affairs (VA) Regional Office (RO) the issue of the veteran's 
entitlement to service connection for a low back disorder.  
An appeal of the issue of service connection for a skin 
disorder was then taken to the United States Court of Appeals 
for Veterans Claims (Court) and the parties to such appeal 
thereafter jointly moved the Court to vacate and remand that 
matter to the Board.  The Court by its order, dated in 
January 2008, granted the parties' motion.  The case was then 
returned to the Board for further review.  

The Board by its letter, dated in February 2008, advised the 
veteran that his case had been received by the Board for 
further review in light of the Court's action.  The veteran 
responded in March 2008 that he wished to withdraw his 
appeal.  


FINDING OF FACT

The veteran in a signed statement received by the Board in 
March 2008 withdrew from appellate consideration the issue of 
his entitlement to service connection for a skin disorder, to 
include as due to herbicide exposure.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
veteran-appellant as to the issue of his entitlement to 
service connection for a skin disorder, to include as due to 
herbicide exposure, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Here, the veteran, by means of a signed 
statement, received by the Board in March 2008, indicated 
that he was withdrawing from appellate consideration the 
issue involving his entitlement to service connection for a 
skin disorder, to include as due to herbicide exposure.  
Hence, there remain no allegations of errors of fact or law 
for appellate consideration as to that matter, and as the 
Board does not have jurisdiction to review the appeal 
relating thereto, it must be dismissed.


ORDER

The appeal for entitlement to service connection for a skin 
disorder, to include as due to herbicide exposure, is 
dismissed.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


